Citation Nr: 0009397	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-05 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Restoration of special monthly pension for the veteran's 
spouse based on a need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  The appellant is the surviving spouse of the 
deceased veteran.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appellant is in receipt of a surviving spouse's pension 
at the housebound rate; however, benefits which had been in 
effect from November 29, 1995, based on the need for the aid 
and attendance of another person were terminated by the RO 
effective February 1, 1998.  


FINDING OF FACT

The appellant has 20/25 vision, bilaterally, is not a patient 
in a nursing home, is not bedridden, and is able to dress and 
undress herself, keep herself clean, feed herself, and attend 
to the wants of nature without the care and assistance of 
another person on a regular basis.  



CONCLUSION OF LAW

The criteria for restoration of special monthly pension 
benefits based on the need for regular aid and attendance of 
another person have not been met. 38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

Inasmuch as it is plausible, this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In the instant case, there is no 
indication that there are additional records which have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 38 U.S.C.A. § 
5107(a).

It is maintained by and on behalf of the appellant that 
restoration of entitlement to special monthly pension based 
on the need for regular aid and attendance is warranted 
inasmuch as the appellant needs assistance in the activities 
of daily living.  In this regard, it is asserted that, 
although the appellant is able to dress herself and prepare 
most of her meals, she requires the assistance of her niece, 
who visits frequently, sometimes everyday, to assist in 
caring for the appellant, including by doing most of her 
housework.  

When the appellant had an examination by VA regarding whether 
she was entitled to aid and attendance in August 1997, it was 
reported that she had a two year history of chest pain and 
was status post coronary artery bypass surgery one year prior 
to the examination.  Reportedly, she had not had chest pain 
or angina since the surgery and had not required the use of 
nitroglycerin.  She had experienced leg cramps since the 
surgery, especially in the posterior aspect of the right 
knee.  The cramping occurred after walking approximately one 
block.  The discomfort resolved after rest.  The appellant 
came to the examination without an attendant.  Reportedly, 
she slept with one pillow.  Swelling, erythema, tenderness 
and instability of the joints were denied.  Concurrent with 
the onset of leg pain, she had had blood in the urine.  She 
denied dysuria, nocturia, or involuntary loss of urine on 
examination.  

The examination report reflects that the appellant had been 
treated for a thyroid condition and was on Synthroid,  daily. 
Other than coronary artery bypass surgery and surgery for an 
ovarian cyst, she had had no other surgery.  Her blood 
pressure was 160/70.  She was 60 inches tall and weighed 140 
pounds.  Surgical scars were not discolored and they were not 
tender or adherent.  Visual acuity was 20/25, bilaterally.  
The pupils were equal and reactive to light.  There was no 
retinopathy.  Extraocular movement was intact.  The spine, 
shoulders, elbows, wrist and hand joints were all within 
normal limits.  The left knee was entirely normal.  There was 
minimal tenderness behind the right knee.  No swelling or 
redness of the knee was noted.  Flexion was to 110 degrees 
and extension was to 0 degrees.  The ankles and feet were 
within normal limits.  The skin was extremely dry and 
thickened around the lower extremities.  The appellant was 
able to ambulate without difficulty.  The appellant's history 
was compatible with hyperthyroidism, treated.  The neurologic 
and psychiatric examinations were normal.  The examiner 
commented that the appellant cleans, washes and feeds 
herself.  She takes walks with lady friends in the yard and 
cleans her own apartment.  The examiner opined that the 
appellant seemed capable of managing benefits in her best 
interest without restrictions from physical disability.  

On further examination August 1997, an electrocardiogram 
revealed sinus bradycardia and evidence of left ventricular 
hypertrophy.  The right and left AB indexes were compatible 
with severe ischemia.  A chest X-ray revealed cardiomegaly 
and pulmonary vascular congestion.  Knee X-rays revealed 
minor degenerative changes of both knees.  

The diagnoses based on the VA examination were coronary 
artery disease, status postoperative coronary artery bypass, 
functional class not determined on the basis of severe 
claudication; hypothyroidism, treated, euthyroid; cystitis; 
knee pain; exogenous obesity; and bilateral calf pain 
secondary to severe claudication due to severe ischemia of 
the legs.  On the basis of the AB indices and a stress test, 
the examiner concluded that the appellant should be 
considered severely incapacitated.  

Voluminous private medical records from December 1995 to May 
1998 are on file.  These include reports from Mukhtar A. 
Gani, M.D., in July 1995 when the appellant was being 
evaluated for chest pain complaints, and the hospital records 
regarding the heart bypass surgery she required that month.  
Her postoperative course was complicated by acute renal 
failure which required dialysis, but prior to her discharge 
the hospital nephrologist did not feel that any more dialysis 
would be necessary.  A report from Karim Bakhtiar, M.D., in 
December 1995 reflects that the appellant was doing very well 
following bypass grafting with no evidence of cardiac 
decompensation.  In June 1997, the appellant underwent a 
cystoscopy by David S. Sandock, M.D., which revealed a large 
urethral caruncle.  She was advised to return if it bothered 
her again.  The next month she returned because of blood in 
the urine.  She was started on Macrodantin, an antibiotic.  
Medical records from Isaac Cogg Health Connection include an 
entry for May 1998 when the appellant reported that she had 
been told she had a slow heart rate by the nurse in her 
building.  The appellant described a funny feeling in her 
chest unrelated to exertion which went away on its own, but 
sometimes required nitroglycerin.  It was reported that the 
appellant's hypertension was well controlled and that her 
coronary artery disease was stable.  

In June 1998, the appellant testified, during a hearing at 
the RO, that findings on the examination by VA were 
inaccurate concerning whether she appeared for the VA 
examination alone and slept on only one pillow.  The 
appellant testified that she was actually accompanied to the 
examination by an attendant who remained outside the 
examination area, and that she required three pillows in 
order to sleep; that her niece came over almost daily to take 
her grocery shopping and do housework; that she attended 
Isaac Coggs Clinic two or three times per month; and that she 
had heart and thyroid disorders and required blood thinners 
for her most severe disability, poor circulation in the lower 
extremities.  The appellant testified that she took 
nitroglycerin for chest pain, and thyroid medication, in 
addition to blood thinners; that she lived in an assisted 
living senior residence; and that she had emergency buttons 
in her bedroom and bath which she was instructed to press if 
she ever required more than three nitroglycerin tablets.  


II. Analysis

The appellant has been found entitled to pension as the 
surviving spouse of the deceased veteran. 38 U.S.C.A. § 1541 
(West 1991).

Increased pension benefits are payable to a surviving spouse 
who needs regular aid and attendance. 38 U.S.C.A. § 1541(d), 
(e) (West 1991); 38 C.F.R. § 3.351(a)(5) (1998).  The 
appellant is in need of regular aid and attendance if she is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
consideration of whether she is blind or is so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or whether she is a patient in a nursing 
home because of mental or physical incapacity; or whether she 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 
1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) (1999).

Under the provisions of the aforementioned § 3.352(a), the 
criteria include the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed herself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect herself 
from hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the appellant has voluntarily 
taken to bed or that a physician has prescribed bed rest for 
a lesser or greater portion of the day will not suffice.  It 
is only necessary that the evidence establish she is so 
helpless as to need regular aid and attendance not that there 
be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the U. S. Court of Appeals 
for Veterans Claims (Court) has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present." See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

The appellant is in receipt of increased pension benefits by 
being permanently housebound by reason of disability. 38 
U.S.C.A. § 1541(e) (West 1991).  This requirement is met when 
the surviving spouse is substantially confined to her home or 
immediate premises (or ward or clinical area, if 
institutionalized), by reason of disabilities which are 
reasonably certain to remain throughout the surviving 
spouse's lifetime. 38 C.F.R. § 3.351(f) (1999).  

In this case, the appellant contends that the RO should not 
have terminated the higher level of benefits based on need of 
regular aid and attendance.  In essence, she alleges that she 
cannot manage on her own and requires the assistance of 
another person, her niece.  

After a review of the record, the Board concludes that the 
appellant is not entitled to restoration of an increased rate 
of pension benefits due to the need for regular aid and 
attendance.  Although the Board recognizes that she suffers 
from severe coronary disease shown in both the VA and private 
clinical evidence, the criteria for granting special monthly 
pension benefits for regular aid and attendance are quite 
specific.  The medical findings reported on the 
aforementioned aid and attendance examination did not, in 
substance, reflect that she was bedridden or that she was 
unable to take care of her personal needs (dressing, bathing, 
going to the bathroom, eating).  Although she has cramping of 
the lower extremities, there is no evidence that she is 
unable to walk without assistance, in fact it appears that 
even recently she still enjoys walking, albeit short 
distances, with her friends.  

Similarly, the appellant does not require the frequent need 
of adjustment of a special prosthetic or orthopedic appliance 
which by reason of her disabilities cannot be done without 
the aid of another.  Additionally, it is not shown that she 
has a mental or physical impairment which requires assistance 
on a regular basis to protect herself from hazards or dangers 
incident to her daily environment.  It is apparent from all 
the evidence that she is a pleasant individual with fully 
intact psychiatric and cognitive abilities, who unfortunately 
has rather severe coronary disease.  Moreover, the appellant 
has not contended or demonstrated that she has a visual 
impairment or that she is a patient living in a nursing home.

As noted above, the criteria for regular aid and attendance 
are specific and contemplate the need for regular personal 
health care services.  It is apparent that the benefits for 
aid and attendance were awarded the appellant after her heart 
surgery with resultant kidney failure requiring dialysis.  
However, the necessity for dialysis abated and the appellant 
recovered from her surgery.  Currently, based on the 
objective evidence, the appellant's disabilities do not 
debilitate her to the extent that she requires the regular 
aid and attendance of another person as set forth in 38 
C.F.R. §§ 3.351(b), (c), 3.352(a).  Accordingly, the 
appellant does not qualify for restoration of special monthly 
pension based on the need for regular aid and attendance.  


ORDER

Restoration of special monthly pension on account of the need 
for the regular aid and attendance of another person is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

